                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     ANTHONY J ROBLEDO,                             Case No. 20-cv-09134-WHO

                                   8
                                                       Plaintiff,
                                                                                        ORDER DISMISSING COMPLAINT
                                   9
                                                v.                                      WITH LEAVE TO AMEND
                                  10     KATHLEEN ALLISON, et al.,

                                  11
                                                       Defendant

                                  12
Northern District of California
 United States District Court




                                  13                                       INTRODUCTION
                                  14          Plaintiff Anthony Robledo alleges that his Eighth Amendment rights were violated
                                  15   by officials at San Quentin State Prison (“SQSP”) and California Institute for Men
                                  16   (“CIM”), executives at the California Department of Corrections and Rehabilitation
                                  17   (“CDCR”), and a court-appointed federal receiver. His 42 U.S.C. § 1983 complaint
                                  18   containing these allegations is now before me for review pursuant to 28 U.S.C. §
                                  19   1915A(a).
                                  20          Robledo names more than a dozen defendants without tying each defendant to a
                                  21   wrongful act. Robledo also pleads unrelated claims, which is impermissible. He will be
                                  22   given leave to amend to correct these deficiencies.
                                  23                                     LEGAL STANDARD
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   1   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                   2   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   4   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   5   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   6   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   7   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   8   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   9   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  10   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  11   (9th Cir. 1994).
                                  12          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  14   violated, and (2) that the alleged violation was committed by a person acting under the
                                  15   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  16                                          DISCUSSION
                                  17          Robledo alleges that officials at SQSP and CIM, executives at CDCR, and the
                                  18   federal receiver were all deliberately indifferent to his serious medical needs. (See
                                  19   generally, Dkt. No. 1 (“Complaint”).) Specifically, Robledo names the following
                                  20   defendants:
                                  21             • Executives at CDCR: Kathleen Allison, Director; Ralph Diaz, Secretary;
                                  22                 Ron Davis, Associate Director of Reception Centers; Dr. R. Steven Tharratt,
                                  23                 Director of CDCR Medical Services; Dr. Joseph Bick, Director of California
                                  24                 Corrections Healthcare Services;
                                  25             • At SQSP: Ron Broomfield, Acting Warden; Dr. A. Pachynski, Chief Medical
                                  26                 Officer; Clarence Cryer, Healthcare Chief Executive Director; J. Arnold,
                                  27                 Captain; M. Bloise, Lieutenant; B. Maub, Lieutenant; B. Dutton, Sergeant;
                                  28                 N. Avila, Associate Warden; K. France, Sergeant; T. R. Teixeira, Lieutenant;
                                                                                     2
                                   1

                                   2              • At CIM: Dean Borders, Warden; Dr. L. Escobell, Chief Medical Officer;
                                   3              • Clark Kelso, the Federal Receiver appointed by the Plata/Coleman court;
                                   4                  and
                                   5              • Gavin Newsom, Governor of the State of California.
                                   6          Robledo alleges that in March 2020 officials at SQSP failed to provide free tests for
                                   7   Covid-19 and adequate personal protective equipment (“PPE”) to all staff and inmates (see
                                   8   id. at 19); that in May 2020 defendants transferred inmates from CIM to SQSP without
                                   9   adequate testing, which resulted in an outbreak of Covid-19 at SQSP (see id. at 8); that
                                  10   defendants ignored warnings from local health officials and did not re-test or isolate the
                                  11   CIM inmates after the transfer (see id. at 16); and that Robledo experienced and continues
                                  12   to experience symptoms of Covid-19 following these events (see id. at 9). Robledo also
Northern District of California
 United States District Court




                                  13   challenges the removal of toilets from the prison yard for one year (id. at 7-8); a lack of
                                  14   outdoor exercise for a period of time before August 2020, and insufficient exercise of “90
                                  15   minutes daily” thereafter (id. at 9, 21); the “effective[] stop[page]” of medical and dental
                                  16   care (id. at 10); the lack of breakfast on a specific day (id. at 22); the lack of a hose to
                                  17   clean the shower area (id. at 7); and the fact that implementing social distancing rules
                                  18   made shower lines longer (id. at 17). Robledo seeks compensation for his injuries, and an
                                  19   “injunction ordering [SQSP to] attend to ‘all’ of plaintiff’s medical and dental concerns.”
                                  20   (Id. at 23.)
                                  21          As to Robledo’s request for injunctive relief, this request is plainly unrelated to the
                                  22   gravamen of this action. Robledo does not connect the need for dental care to officials’
                                  23   actions regarding Covid-19, nor does he allege that prison officials failed to provide him
                                  24   with medical care. (See generally, Complaint.) Indeed, Robledo does not even name any
                                  25   defendants who were directly involved in his medical care. (See id.) Robledo may not
                                  26   bring unrelated claims in one suit. Federal pleading rules require that claims be based on
                                  27   “the same transaction, occurrence, or series of transactions or occurrences” and pose a
                                  28   “question of law or fact common to all defendants.” Fed. R. Civ. P. 20(a)(2). See also
                                                                                       3
                                   1   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (unrelated claims against different
                                   2   defendants belong in different suits, and prisoners must pay the required filing fees under
                                   3   the PRLA). For the same reason, Robledo cannot in this lawsuit bring his claims regarding
                                   4   toilets, showers, outdoor exercise, and the lack of breakfast on a single day.
                                   5          Robledo also has failed to tie every defendant to a wrongful act. For example, he
                                   6   does not allege that defendants Arnold, Bloise, Maub, Dutton, Avila, France, Teixeira, or
                                   7   Newsom took any actions which harmed Robledo. If he chooses to amend his claims,
                                   8   Robledo must identify the wrongs committed by these defendants.
                                   9          Robledo’s allegations regarding the transfer of inmates from CIM to SQSP are a
                                  10   different matter, and likely state a cognizable claim for violation of the Eighth
                                  11   Amendment. On amendment, Robledo is encouraged to focus his efforts on perfecting his
                                  12   cognizable claims. For example, Robledo’s allegations that defendants “surely” or
Northern District of California
 United States District Court




                                  13   “obviously” knew of the risks of transferring inmates, or “should have been right on top of
                                  14   this” (id. at 9) are too conclusory to establish that any of the defendants had the requisite
                                  15   mental state. Instead, in addition to tying each and every defendant to a wrongful act,
                                  16   Robledo should explain how each defendant had the required mental state of deliberate
                                  17   indifference. Neither negligence nor gross negligence is actionable under § 1983 in the
                                  18   prison context. See Farmer v. Brennan, 511 U.S. 825, 835-36 & n.4 (1994); Wood v.
                                  19   Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990) (gross negligence insufficient to state
                                  20   claim for denial of medical needs to prisoner). An accident or evaluative mistake does not
                                  21   reach the required mental state. See Estelle v. Gamble, 429 U.S. 97, 105 (1976).
                                  22          Robledo is reminded that in a § 1983 action a state official can only be liable for his
                                  23   or her own misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). Under no
                                  24   circumstances can a supervisor or superior be liable under § 1983 solely because he or she
                                  25   is responsible for the actions or omissions of another. Taylor v. List, 880 F.2d 1040, 1045
                                  26   (9th Cir. 1989).
                                  27                                          CONCLUSION
                                  28          The complaint is DISMISSED with leave to file an amended complaint on or before
                                                                                      4
                                   1   July 16, 2021. The amended complaint must include the caption and civil case number
                                   2   used in this order (20-9134 WHO (PR)) and the words FIRST AMENDED COMPLAINT
                                   3   on the first page. The amended complaint must also appear on this Court’s form. Because
                                   4   an amended complaint completely replaces the previous complaints, plaintiff must include
                                   5   in his first amended complaint all the claims he wishes to present and all of the defendants
                                   6   he wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may
                                   7   not incorporate material from the prior complaint by reference.
                                   8          Failure to file an amended complaint in accordance with all these instructions may
                                   9   result in dismissal of this action under Federal Rule of Civil Procedure 41(b) for failure to
                                  10   prosecute.
                                  11          IT IS SO ORDERED.
                                  12   Dated: May 18, 2021
Northern District of California
 United States District Court




                                                                                         _________________________
                                  13
                                                                                         WILLIAM H. ORRICK
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     5
